NUMBERS 13-22-00193-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


LARRY GENE STRICKLAND II,                                                                Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 355th District Court
                              of Hood County, Texas.


                               ORDER OF ABATEMENT

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        Appellant Larry Gene Strickland II’s appointed counsel, E. Mark Piland, has filed

an unopposed motion to withdraw as counsel in this appeal. 1 According to the motion, a



       1 This case is before the Thirteenth Court of Appeals by transfer from the Second Court of Appeals

pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001.
conflict of interest has developed in the case which prevents Piland from representing the

appellant in this cause.

       The appointment of new counsel rests within the sound discretion of the trial court.

See, e.g., Carroll v. State, 176 S.W.3d 249, 255 (Tex. App.—Houston [1st Dist.] 2004,

pet. ref’d). In those circumstances where the appointment of counsel may be necessary,

an appellate court should abate the proceeding to the trial court for determination of this

issue. Accordingly, we carry the motion to withdraw with the case, abate the appeal, and

remand the cause to the trial court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s counsel should

be allowed to withdraw, and if so, whether appellant is entitled to new court-appointed

counsel. If the trial court determines that new counsel should be appointed, the name,

address, email address, telephone number, and state bar number of newly appointed

counsel shall be included in the order appointing counsel. If the trial court determines

appellant has abandoned this appeal and/or is not entitled to court-appointment counsel,

it shall issue such findings. The trial court shall further cause its findings and orders to be

included in a supplemental clerk’s record to be filed with the Clerk of the Court on or

before the expiration of thirty days from the date of this order.



                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
7th day of October, 2022.
                                              2